Marston, J.
The first question of importance in this case is whether the claim at the time action was brought, was not barred by the statute of limitations. It clearly was, unless there was a fraudulent concealment within the meaning of Comp. L„ § 7159.
There is no pretence whatever that either of. the defendants made any representations in relation to this claim, or that they or either of them concealed any fact from plaintiff’s knowledge. The claim is that one Pease, who was a clerk in the office of defendants and had charge of the collection of this claim, fraudulently concealed from her the fact that the .claim had been collected. Even if this were true it would be insufficient. The provisions of this section cannot be extended by construction to concealments made by persons other than those sought to be' charged in the action. If there was *161any fraudulent concealment it was that of Pease and not of these defendants who acted in entire good faith.
The judgment must be affirmed with costs.
The other Justices concurred.